Case 2:19-cv-10283-DML-APP ECF No. 99, PageID.631 Filed 09/21/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

EDWARD EUGENE WILLIAMS,

             Plaintiff,                          Case No. 2:19-cv-10283
                                                 District Judge David M. Lawson
v.                                               Magistrate Judge Anthony P. Patti

ANDREOPOULOS & HILL, et al.,

           Defendants.
_________________________/

     ORDER REGARDING SERVICE UPON ELEVEN DEFENDANTS

      A.    Plaintiff’s complaint lists twenty-six Defendants.

      Edward Eugene Williams is currently incarcerated at the Alabama

Department of Corrections (ADOC) Staton Correctional Center. (ECF No. 11.)

Williams filed the instant matter in pro per on January 29, 2019 against a multitude

of Defendants, most of whom are described as associated with Andreopoulos &

Hill’s law office. (ECF No. 1, PageID.1-6.) Additionally, Plaintiff names

Fernando G. Diaz, M.D. of the Michigan Head & Spine Institute (MHSI), (now

retired) Chief Judge Robert J. Colombo, Jr. of Wayne County Circuit Court, Alan

M. Gershel of Michigan’s Attorney Grievance Commission (AGC), Cynthia C.

Bullington of Michigan’s AGC, Robert Hammer of Philadelphia Insurance
Case 2:19-cv-10283-DML-APP ECF No. 99, PageID.632 Filed 09/21/21 Page 2 of 4




Company, and Rhonda Raines of ADOC’s central records. (ECF No. 1, PageID.6-

7.)1

       B.    Twenty-two Defendants remain in the case, but only eleven have
             formally appeared via counsel.

       On July 9, 2021, Judge Lawson granted Defendants Gershel, Bullington,

Diaz, and Colombo’s motions to dismiss. (ECF No. 94.) Of the remaining twenty-

two Defendants, counsel have entered appearances on behalf eleven Defendants –

Andreopoulos & Hill, Andreopoulos, Hill, Wagner, Yaldo, Rahn, Ayyash,

Brewart, Bryant, and Czubay (ECF Nos. 37-47) and Mulder (ECF No. 81).

However, eight Defendants have yet to appear, and the status of three Defendants

is unclear (see ECF No. 56, 57, 58, 69).2 As best the Court can tell:

            Hammer, Awada, and Raines do not seem to be employees of
             the law firm; instead, it seems that Defendant Hammer is a
             claims specialist at Philadelphia Insurance Companies,
             Defendant Awada is a chiropractor (ECF No. 75, PageID.442-
             443), and Raines is located at the ADOC (ECF No. 1,
             PageID.7). The USMS’s attempt to serve Hammer (in Troy,
             MI), Raines (in Montgomery, AL), and Awada (at
             Andreopoulos & Hill) were returned unexecuted (ECF Nos. 56,

1
  The Court assumes that Plaintiff intended to name the law firm itself as a
Defendant, because it is listed in the complaint’s caption, as well as the twenty-six
Defendants listed within the form complaint (ECF No. 1, PageID.1-7), yet assumes
that Sally Kaye Rahn and S. K. Rahn are the same person (see ECF No. 27,
PageID.125, 129; ECF Nos. 44, 45).
2
 Although counsel for several of the law firm Defendants docketed the August 4,
2021 response (ECF No. 96) to include Defendants Arafat, Huntoon, and Al-
Aridht, counsel has not filed an appearance on behalf of these individuals.
                                         2
Case 2:19-cv-10283-DML-APP ECF No. 99, PageID.633 Filed 09/21/21 Page 3 of 4




             58, 69). In June 2021, the Clerk of the Court denied Plaintiff’s
             request for entry of default, because “[n]o summons [had been]
             returned executed as [to] Awada, Hammer, and Raines.” (ECF
             No. 89, PageID.531.)

            Todd Rutledge and Evan Pappas are attorneys as to whom the
             USMS unsuccessfully attempted service at Andreopoulos &
             Hill (ECF No. 57, PageID.286-287, 290-291) but each of whom
             appear to be employed by other law firms (see
             www.michbar.org, “Member Directory”).

            Michelle Huntoon, Amanda Arafat, Jon Costigan, Hawaa Al-
             Aridht, Jules Palm, and Zenanji are identified in Plaintiff’s
             complaint as associated with Andreopoulos & Hill (ECF No. 1,
             PageID.4-6), but the U.S. Marshal Services’s attempts at
             service by mail were returned to sender as “no longer here,”
             (see ECF No. 57, PageID.284-285, 288-289, 292-293, 296-
             301).

In light of Plaintiff’s in forma pauperis status (ECF No. 5) and the age of this case,

the Court will enter an order to facilitate service upon the eleven remaining but

yet-to-appear Defendants.

      C.     Order

      Upon consideration, the Court orders as follows: (1) no later than October

12, 2021, Plaintiff SHALL show cause, in writing, as to why the claims against

Defendants Hammer and Raines should not be dismissed for failure to provide the

Court with an accurate address; (2) the U.S. Marshal SHALL promptly attempt

service upon Joseph Awada at the address set forth in my report and

recommendation – 7001 Wyoming Street, Dearborn, MI 48126 (ECF No. 75),


                                          3
Case 2:19-cv-10283-DML-APP ECF No. 99, PageID.634 Filed 09/21/21 Page 4 of 4




Todd Rutledge at the address listed in the Michigan Bar Journal (26400 Lahser Rd

Ste 125, Southfield, MI 48033-2607), and Evan Pappas at the address listed in the

Michigan Bar Journal (28588 Northwestern Hwy Ste 100, Southfield, MI 48034-

8335); and, (3) no later than October 5, 2021, counsel for Andreopoulos & Hill

SHALL inform the Court as to whether Michelle Huntoon, Amanda Arafat, Jon

Costigan, Hawaa Al-Aridht, Jules Palm, and Zenanji were or are employees of his

client, and, if they were, counsel shall further inform the Court (a) whether he will

accept service of a complaint and summons on behalf of any of these individuals

or, if not, (b) he shall provide the Court with their last known addresses under seal.

      IT IS SO ORDERED.



Dated: September 21, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
